Case: 17-40987      Document: 00514509102         Page: 1    Date Filed: 06/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-40987                                FILED
                                  Summary Calendar                          June 12, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICARDO RENTERIA-RIVERA, also known as Ricky,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-804-6


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ricardo Renteria-Rivera appeals the sentence imposed following his
guilty plea for conspiracy to commit hostage taking. He argues that the district
court erred in applying the two-level enhancement under U.S.S.G. § 3A1.1(b)
based on its finding that the offense involved vulnerable victims. He asserts
that the kidnapping Guidelines provision, Section 2A4.1(b)(4), considers the
victims’ status as illegal aliens when determining the base offense level by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40987     Document: 00514509102     Page: 2   Date Filed: 06/12/2018


                                  No. 17-40987

cross-referencing the offense Guideline that resulted in the victims’
kidnapping. The cross-referenced provision is used to determine the base
offense level if it is greater than the base offense level under Section 2A4.1.
      Although the parties dispute the appropriate standard of review, we
need not resolve this issue because, even under a de novo standard of review,
Renteria-Rivera has not shown that the district court erred in applying this
enhancement.      Renteria-Rivera’s reliance on United States v. Angeles-
Mendoza, 407 F.3d 742, 747–48 (5th Cir. 2005), is misplaced as the defendant
in that case was convicted of alien smuggling, but Renteria-Rivera was
convicted of conspiracy to commit hostage taking. The district court calculated
his offense level under Section 2A4.1(a) and did not apply the cross-reference
in Section 2A4.1(b)(7).   The district court found that the Section 3A1.1(b)
enhancement was applicable based on the following circumstances: the illegal
aliens were forcibly taken at gunpoint from one stash house to another and
held for several days; they were then moved to Renteria-Rivera’s stash house
and again held for several days; the captors made separate ransom demands
at each stash house under threats of injury or death; and the aliens were
desperate to be released and alerted law enforcement officers as soon as
possible. Because the district court did not take the victims’ illegal status into
account when calculating Renteria-Rivera’s base level offense and because the
defendants took advantage of the aliens’ illegal status to demand a ransom for
their release upon threat of injury or death, the district court’s application of
the vulnerable victim enhancement was not clear error as it was plausible in
light of the record as a whole. See United States v. Cedillo-Narvaez, 761 F.3d
397, 403–04 (5th Cir. 2014).
      AFFIRMED.




                                        2